Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-18-00430-CR

                                         Orlando ORTIZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 17-06-00056-CRL
                         Honorable Donna S. Rayes, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

      In accordance with this court’s opinion of this date, the trial court’s judgment of conviction
is REVERSED, and the cause is REMANDED to the trial court for further proceedings.

       SIGNED September 11, 2019.


                                                  _____________________________
                                                  Irene Rios, Justice